Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          DETAILED ACTION
Examiner’s Amendment.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Hee-Jin Kwak  on March 25, 2020.

Applicant approved for a cancellation of claim 8.
For claim 1, line 5, change “forming a photoactive layer on the first electrode;” to 
-- forming a photoactive layer on the first electrode, wherein the forming a photoactive layer is performed by using a slot die, a bar coater, a doctor blade, or dip coating; --.    


Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application 3/06/2018 filed in Republic of Korea on 03/06/2018. 


Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 9/12/2018 made of record. The references cited on the PTOL 1449 form have been considered. 


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
 	Set of Claims 1-7, 9-14 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
	Regarding claim 1, Cominetti  et al. (U.S. Pub / Patent No. 2020/0067003) teaches
; and forming a second electrode 6 on the photoactive layer.
 	Jaramillo et al. (U.S. Pub / Patent No. 2018/0323329) teaches a method for manufacturing an organic solar cell, the method comprising: preparing a substrate 110; forming a first electrode 120 on the substrate; forming a photoactive layer 200 on the first electrode; and forming a second electrode 130 on the photoactive layer
	Cominetti  et al. (U.S. Pub / Patent No. 2020/0067003) and Jaramillo et al. (U.S. Pub / Patent No. 2018/0323329), taken individually or in combination, do not teach the claimed  method for manufacturing an organic solar cell drying the photoactive layer with a wind force of 0.01 Mpa to 0.07 Mpa and among other limitations as claimed  in independent claim 1.
The remaining claims 2-7, 9-14 are dependent from the above claim and therefore also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819